Error from the supreme court. This case, with the names- of the parties reversed, will be found in 17 Wendell, 431, et seq., where a new trial was denied, upon which judgment was rendered for the plaintiffs. The defendant sued out a writ of error. After argument in this court, the Chancellor delivered an opinion in favor of an affirmance of the judgment of the supreme court—he holding that the plaintiffs were entitled to recover under the money counts, but not upon the special count, describing the note as a note for $750. Senator Maynard delivered an opinion for a reversal of the judgment of- the supreme court-. The mem-' bers of- the court divided?: 17 being for affirmance and 6 for reversal. Whereupon the judgment of the supreme? court was affirmed.